Citation Nr: 1625499	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-08 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for residuals of a right wrist fracture.  

3.  Entitlement to service connection for a right knee disability, including as secondary to a service-connected left knee disability.  

4.  Entitlement to service connection for a lumbar spine disability, including as secondary to a service-connected left knee disability.  

5.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1977 to October 1983.  He also had numerous periods of service in the United States Air Force Reserve from October 1983 to July 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in September 2010, by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.    

The Board notes that, in a November 2013 rating decision, the RO declined to reopen the Veteran's claim of service connection for posttraumatic stress disorder (PTSD).  The Veteran filed a timely notice of disagreement in December 2013.  While the RO issued a statement of the case in February 2015 pertaining to the claim for PTSD, the Veteran did not perfect an appeal for this matter.  Therefore, this issue is not currently within the Board's jurisdiction.  

In July 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In August 2015, the Veteran submitted additional evidence in the form of private medical records.  However, he submitted a waiver of initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).

The issue(s) of entitlement to service connection for a right knee disability, a lumbar spine disability, and a cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for a right ankle disability was requested.  

2.  The Veteran had residuals of a right wrist fracture prior to entering service.  

3.  The Veteran's residuals of a right wrist fracture underwent an increase in severity during his military service.  

4.  There was no clear and unmistakable evidence that the Veteran's residuals of a right wrist fracture was not aggravated during his active duty service or that the increase was due to the natural progression of the disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  Pre-existing residuals of a right wrist fracture were aggravated by active duty.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issue of entitlement to service connection for a right ankle disability, in February 2013.  

During his July 2015 hearing before the Board, the Veteran acknowledged that he was withdrawing the aforementioned appeal.  The Board thus finds that the Veteran's statement indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).   

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2015).  Only such conditions as are recorded in examination reports are considered as noted.  Id.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In July 1977, the Veteran underwent an enlistment examination in which the examiner noted that the Veteran had a right wrist fracture with no sequelae.  As such, the Board finds that residuals of a right wrist fracture were effectively noted in the July 1977 enlistment examination.

Where a preexisting disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 of the statute provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

Service treatment records for the Veteran's period of active service from November 1977 to October 1983 show that in January 1979, he was in a motorcycle accident.  He sustained a right wrist fracture in this accident and was treated with a cast for four weeks.  A February 1979 x-ray of the right wrist revealed that the Veteran had non-union of a right carpal navicular fracture with some cystic change.  The examiner indicated that the age of the injury was difficult to ascertain and that it appeared to be old.  In September 1983, the Veteran underwent a separation examination.  Regarding the right wrist, the examiner indicated that in 1974, the Veteran had fractured his right wrist due to a sports accident and had been treated with a half cast for four weeks.  He noted that the Veteran had made a full recovery with "effective range of motion."  The examiner also reported that the Veteran had fractured his right wrist in 1979 due to a motorcycle accident and that he had been treated with a cast for four weeks.  He noted that the Veteran had made a full recovery with "more range of motion affected."  The Board notes that the Veteran had entered service with no sequelae in regards to residuals of a right wrist fracture.  However, the Veteran fractured his right wrist again during service, and at the time of separation, he was found to have more range of motion affected in his right wrist.  Thus, the Board finds that the Veteran's pre-existing residuals of a right wrist fracture underwent an increase in severity during service.  As such, the regulations require the Board to presume that the Veteran's pre-existing residuals of a right wrist fracture were aggravated during his active duty unless there is clear and unmistakable evidence that his residuals of a right wrist fracture were not aggravated or that the aggravation was due to the natural progression of the disability.    

Post-service VA and private medical records dated from January 2009 to June 2014 show that the Veteran received intermittent treatment for degenerative joint disease of the right wrist in the navicular area and right carpal tunnel syndrome.  

In May 2013, the Veteran underwent a VA joints examination.  The VA examiner opined that it was less likely than not that the Veteran's right wrist condition was due to his January 1979 in-service fracture.  However, he did not render an opinion regarding whether the Veteran's pre-existing residuals of a right wrist fracture was not aggravated during his active duty, or whether the aggravation was the natural progression of the disability.     

The record is otherwise negative for evidence assessing whether the Veteran's pre-existing residuals of a right wrist fracture were aggravated during his active duty, or whether any such aggravation was due to the natural progression of the disability.  As such, the Board finds that the presumption of aggravation has not been rebutted and, thus, service connection for the Veteran's residuals of a right wrist fracture is warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 


ORDER

The appeal for entitlement to service connection for a right ankle disability is dismissed.  

Entitlement to service connection for residuals of a right wrist fracture is granted.  


REMAND

The Board's review of the record reveals that further development for the matters of entitlement to service connection for a right knee disability, a lumbar spine disability, and a cervical spine disability, is warranted.  

As an initial matter, during his July 2015 hearing before the Board, the Veteran reported receiving treatment for his various disabilities at the VA Medical Centers (VAMCs) in New Orleans, Baton Rouge, and Hammond.  However, it appears that only medical records from the New Orleans VAMC have been obtained and associated with the claims file.  Additionally, a review of the Veteran's service treatment records show that in October 2003, he filed a workers' compensation claim pertaining to injuries he incurred to his neck and low back when he fell off an office chair.  It does not appear that any medical records pertaining to the Veteran's workers' compensation claim have been obtained and associated with the claims file.  All identified treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).  

Regarding the claim for entitlement to service connection for a right knee disability, the Veteran has asserted that this disability is due to a November 2008 fall that occurred during a period of inactive duty for training (INACDUTRA).  Alternatively, he contends that his right knee disability is secondary to his service-connected left knee disability.  Service treatment records show that in January 1979, the Veteran was involved in a motorcycle accident.  He was treated for right knee pain at that time.  In November 2008, the Veteran lost his footing and fell forward when he stepped into a hole during a training exercise.  He hit the ground with both knees and his right hand.  At the time of his injury, he was wearing body armor, web gear, and a Kevlar helmet.  He was treated for right knee pain at that time.  Post-service VA and private treatment records show that the Veteran has a diagnosis of right knee osteoarthritis.  

In a May 2013 VA examination report, the examiner opined that the Veteran's right knee condition was less likely than not caused by his November 2008 in-service fall.  In the cited rationale, the examiner noted that an x-ray taken a year after the in-service event was normal and that degenerative joint disease of the right knee did not appear until 2011 and was too mild to be due to trauma.  He concluded that the arthritis was likely to be due to age and obesity.  Based on the cumulative evidence of record the Board finds the May 2013 VA examination report to be inadequate, as the conclusions reached by the VA examiner do not address the Veteran's January 1979 in-service treatment for right knee pain after his motorcycle accident, or whether the Veteran's claimed right knee disability was caused or aggravated by his service-connected left knee disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, there are outstanding medical records that may potentially affect the examiner's finding of when the Veteran was first diagnosed with right knee arthritis.  Thus, the Board will not proceed with final adjudication of that claim until a competent VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed right knee disability on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the claim for entitlement to service connection for a lumbar spine disability, the Veteran has asserted that this disability is due to a November 2008 fall that occurred during a period of INACDUTRA.  Alternatively, he contends that his lumbar spine disability is secondary to his service-connected left knee disability.  Service treatment records show that in January 1979, the Veteran was treated after he fell down and incurred trauma to the left side of his back.  He was subsequently treated for lumbar strain in October 1980 and received a Physical Profile for back strain.  In September 1981, the Veteran reported having two days of mid-back pain and was diagnosed with musculoskeletal pain and myospasm.  In June 1982, the Veteran was treated for marked parathoracic muscle spasm.  During his September 1983 separation examination, the Veteran reported having recurrent back pain.  The examiner noted that the Veteran had been treated for lower back pain in 1982 with no known trauma to the area.  He indicated that it had possibly been work-related and noted that the Veteran was currently having trouble with recurring back pain.  In October 2003, the Veteran incurred a work injury to his back when he fell off an office chair and was thrown forward into the desk and onto the floor.  He reported having severe lower back pain at the time.  In November 2008, the Veteran lost his footing and fell forward when he stepped into a hole during a training exercise.  He hit the ground with both knees and his right hand.  At the time of his injury, he was wearing body armor, web gear, and a Kevlar helmet.  He was treated for thoracic spine pain at that time.  Post-service VA and private treatment records show that the Veteran has diagnoses of lumbar stenosis, degenerative joint disease of the lumbar spine, and degenerative disc disease of the lumbar spine.  

In a May 2013 VA examination report, the examiner opined that the Veteran's back condition was less likely than not caused by his 1979 in-service fall.  In the cited rationale, the examiner noted that an MRI taken in 2011 did not show the residual of "30 yrs post trauma but rather changes from past 5-8 yrs likely due to age/size."  Based on the cumulative evidence of record the Board finds the May 2013 VA examination report to be inadequate, as the conclusions reached by the VA examiner do not address whether the Veteran's claimed lumbar spine disability was caused or aggravated by his service-connected left knee disability.  The examiner also does not address the Veteran's October 1980, September 1981, and June 1982 in-service back pain treatment; his notations of recurring back pain at his September 1983 separation examination; his October 2003 work injury to his back; or his November 2008 in-service treatment for thoracic spine pain after a fall.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, there are outstanding medical records that may potentially affect the examiner's finding pertaining to the changes in the Veteran's lumbar spine.  Thus, the Board will not proceed with final adjudication of that claim until a competent VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed lumbar spine disability on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the claim for entitlement to service connection for a cervical spine disability, the Veteran has asserted that this disability is due to a November 2008 fall that occurred during a period of INACDUTRA.  In October 2003, the Veteran incurred a work injury to his neck when he fell off an office chair and was thrown forward into the desk and onto the floor.  He reported having moderate neck pain at the time.  Service treatment records show that in November 2008, the Veteran lost his footing and fell forward when he stepped into a hole during a training exercise.  He hit the ground with both knees and his right hand.  At the time of his injury, he was wearing body armor, web gear, and a Kevlar helmet.  He was treated for left neck pain at that time.  Post-service VA and private treatment records show that the Veteran has diagnoses of degenerative joint disease of the cervical spine, degenerative disc disease of the cervical spine, and cervical spondylosis.  

In a June 2010 VA examination report, the examiner opined that the Veteran's degenerative joint disease of the cervical spine was at least as likely as not permanently aggravated by the November 2008 fall.  He explained that mild protrusion of the discs and aggravation of degenerative joint disease may or may not be related to the fall.  He also stated that the slight disc protrusions appeared asymptomatic since the Veteran's complaints were not fitting pressure on the nerves, and that there would be complaints in a dermatome if the discs were involving the nerves.  The examiner further indicated that the cervical spine disability was certainly not caused by the fall inasmuch as it was so diffuse, established, and typical for the Veteran's age group.  In a May 2013 VA examination report, the examiner opined that the Veteran's neck condition was less likely than not caused by his November 2008 in-service fall.  In the cited rationale, the examiner noted that x-rays taken in 2009 showed mild diffuse age typical changes that were not localized.  He explained that moderate to severe changes would be seen if these conditions were "post trauma and the SAME changes most folks in his age group show."  Based on the cumulative evidence of record the Board finds the June 2010 and May 2013 VA examination reports to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the June 2010 examiner determined that the Veteran's cervical spine disability had been aggravated by the November 2008 fall, it is unclear from the current available medical evidence of record whether the Veteran had a confirmed diagnosis of a cervical spine disability prior to the November 2008 fall.  Moreover, the conclusion reached by the May 2013 VA examiner does not address the Veteran's October 2003 work injury to his neck.  Additionally, there are outstanding medical records that may potentially affect the examiner's finding pertaining to the changes in the Veteran's cervical spine.  Thus, the Board will not proceed with final adjudication of that claim until a competent VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed cervical spine disability on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, pertinent VA medical records dated from November 2013 to February 2015, were added to the electronic claims file in 2015.  Those records were clearly not considered in the supplemental statement of the case issued in December 2013.  The Veteran also has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue a supplemental statement of the case for the matters on appeal.  38 C.F.R. §§ 19.31, 20.1304 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to service connection for a right knee disability, a lumbar spine disability, and a cervical spine disability.  

Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from the VAMCs in Baton Rouge, Louisiana, and Hammond, Louisiana, and workers' compensation records pertaining to the Veteran's lumbar spine and cervical spine disabilities. 

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his agent and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his agent must then be given an opportunity to respond.

2.  Once the record is developed to the extent possible, the Veteran must be afforded an appropriate VA medical opinion to clarify the etiology of his claimed right knee disability.  The electronic claims file must be made available to an appropriate examiner for review of the case.  

Based on a review of the electronic claims file and the Veteran's lay assertions, the examiner must provide an opinion as to whether the diagnosed right knee disability is related to the Veteran's military service, to include a January 1979 motorcycle accident and a November 2008 fall.  The examiner must also provide an opinion as to whether the diagnosed right knee disability is caused by or aggravated by the Veteran's service-connected left knee disability to any degree.  An examination of the Veteran must only be performed if deemed necessary by the examiner providing the opinion.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Once the record is developed to the extent possible, the Veteran must be afforded an appropriate VA medical opinion to clarify the etiology of his claimed lumbar spine disability.  The electronic claims file must be made available to an appropriate examiner for review of the case.  

Based on a review of the electronic claims file and the Veteran's lay assertions, the examiner must provide an opinion as to whether the diagnosed lumbar spine disability is related to the Veteran's military service, to include a January 1979 fall, October 1980 treatment for lumbar strain, September 1981 musculoskeletal mid-back pain and myospasm, June 1982 parathoracic muscle spasm, September 1983 recurring back pain, and a November 2008 fall.  The examiner must further address whether the Veteran's diagnosed lumbar spine disability is related to an October 2003 work injury to the back, and if so, whether the November 2008 fall permanently aggravated the lumbar spine disability beyond the natural progress of the disease.  The examiner must also provide an opinion as to whether the diagnosed lumbar spine disability is caused by or aggravated by the Veteran's service-connected left knee disability to any degree.  An examination of the Veteran must only be performed if deemed necessary by the examiner providing the opinion.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  Once the record is developed to the extent possible, the Veteran must be afforded an appropriate VA medical opinion to clarify the etiology of his claimed cervical spine disability.  The electronic claims file must be made available to an appropriate examiner for review of the case.  

Based on a review of the electronic claims file and the Veteran's lay assertions, the examiner must provide an opinion as to whether the diagnosed cervical spine disability is related to the Veteran's military service, to include a November 2008 fall.  The examiner must further address whether the Veteran's diagnosed cervical spine disability is related to an October 2003 work injury to the neck, and if so, whether the November 2008 fall permanently aggravated the cervical spine disability beyond the natural progress of the disease.  An examination of the Veteran must only be performed if deemed necessary by the examiner providing the opinion.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the examinations are deficient in any manner, the RO must implement corrective procedures at once.  

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the evidence of record since the issuance of the December 2013 supplemental statement of the case.  If any benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


